 



Exhibit 10.3
AMENDED AND RESTATED SENIOR EXECUTIVE EMPLOYMENT AGREEMENT
     This Amended and Restated Senior Executive Employment Agreement (the
“Agreement”) is entered into as of this 8th day of August, 2007 (the “Effective
Date”) by and between John A. Blair (“Executive”) and Automotive Lease Guide
(alg), Inc., a Delaware corporation (“Employer”) with principal offices at 3760
State Street, Suite 200, Santa Barbara, CA, 93105.
     WHEREAS, Executive and Employer are parties to a senior executive
employment agreement, dated as of May 25, 2005(the “Existing Employment
Agreement”); and
     WHEREAS, the parties hereto wish to amend and restate the Existing
Employment Agreement pursuant to this Agreement;
     NOW, THEREFORE, in consideration of the promises and the agreements
hereinafter set forth, the parties hereto hereby agree that, upon the
effectiveness of this Agreement, the Existing Employment Agreement is hereby
amended and restated in its entirety as follows:
     Section 1. Term
     Employer shall continue to employ Executive and Executive agrees to
continue such employment, upon the terms and conditions hereinafter set forth,
from the Effective Date through and including August 8, 2008 (the “Initial
Term”). This Agreement shall renew automatically for successive one year periods
(each, a “Renewal Term”) unless one party gives notice to the other party, in
writing, at least sixty (60) days prior to the expiration of this Agreement (or
any renewal) of its desire to terminate the Agreement. The term of this
Agreement, including the Initial Term and any Renewal Term, shall be referred to
herein as the “Term”.
     Section 2. Executive’s Duties
     (a) Executive shall be Chief Executive Officer of Employer and shall report
directly to the Board of Director’s of Employer (the “Board”) and the Employer’s
Chief Executive Officer and or President of DealerTrack Holdings, Inc.
(“Parent”) or his designee. Executive shall faithfully and diligently perform
his duties at the direction of the Board, Parent’s Chief Executive Officer,
President, or his designee, to the best of Executive’s ability. Executive shall
(i) devote his best efforts, skill, and ability and full business time and
attention to the performance of the services customarily incident to such
office, subject to vacations and sick leave as provided herein and in accordance
with Employer policy, (ii) carry out his duties in a competent and professional
manner; and (iii) generally promote the interests of Employer. Subject to
applicable law, Executive shall not knowingly participate in any activity that
is detrimental to the interests of Employer, Parent or any of their affiliates,
including, without limitation, any public criticism or disparagement of any type
by Executive, through the media or otherwise, of Employer or any of its
affiliates or employees, except in connection with the exercise of Executive’s
rights against Employer or any of its affiliates.

 



--------------------------------------------------------------------------------



 



     (b) Executive agrees to abide by all policies applicable to senior
executive officers of Employer promulgated from time to time by Parent or
Employer, as applicable, which policies are enforced uniformly and applicable to
all similar executives of Employer.
     (c) Except for such business travel as may be incident to his duties
hereunder, Executive shall perform his duties at Employer’s offices at the
address set forth in the preamble to this Agreement or at such other location as
may be approved by Employer.
     Section 3. Compensation for Executive’s Services
     In consideration of the duties and services to be performed by Executive
pursuant to Sections 1 and 2 hereof, Executive shall receive:
     (a) Salary. Executive shall earn salary (the “Salary”) at the annual rate
of Two Hundred Sixty Eight Thousand Dollars ($268,000) (the “Minimum Salary”),
less all applicable federal, state, and local tax withholdings. Such Salary
shall be earned and shall be payable in periodic installments in accordance with
Employer’s payroll practices. During the Term, the Board of Directors of Parent
(the “Parent Board”) or the Compensation Committee of the Parent Board (the
“Compensation Committee”) will review the Salary annually and may in its
discretion increase the Salary, but may not reduce it during the Term unless
Parent institutes salary reductions across the board; provided, however, that in
no event shall the Salary be reduced below the Minimum Salary without
Executive’s written consent.
     (b) Bonus. For each fiscal year of Parent (each, a “Fiscal Year”),
Executive shall be entitled to receive a cash performance bonus (a “Bonus”)
which shall be based on the achievement of certain performance benchmarks by
Parent and/or Employer during such Fiscal Year which shall be determined by the
Parent Board. The Parent Board shall review the target Bonus on an annual basis
and, in its sole discretion, may increase such target Bonus for any Fiscal Year.
The target Bonus shall not be decreased except in connection with company-wide
bonus reductions. The target Bonus for any Fiscal Year shall be at least fifty
(50%) percent of the Salary for such Fiscal Year. The Bonus for each Fiscal Year
shall be paid, if at all, to Executive on a schedule consistent with Employer’s
bonus payments to its other similarly situated senior executive officers by no
later than two and one half (21/2) months following the end of such Fiscal Year.
Executive understands and agrees that the Bonus is established in part as an
inducement for Executive to remain employed by Employer and except as provided
in Section 5(c) of this Agreement, or in the Employer’s sole discretion, in the
event that Executive’s employment is terminated prior to the end of any Fiscal
Year during the Term, then Executive shall not receive payment of any Bonus for
such year.
     (c) Additional Compensation. Without limiting the amounts otherwise set
forth in this Agreement, Executive shall receive a payment each month (the
“Additional Compensation”) in arrears from the Effective Date of this Agreement
until the Note described in Section 3(d) below is issued, based on the following
formula:
[ $1,200,000 (the “Face Amount”) ] x [the prime interest rate, as published in
the Wall Street Journal as of the Effective Date, plus 1%, up to an aggregate
maximum rate of 7%) (the “Interest Rate”)] / 12

2



--------------------------------------------------------------------------------



 



     (d) Additional Bonus. As an additional inducement for Executive to remain
employed by Employer, Executive shall be eligible to receive an additional bonus
(the “Additional Bonus”), less all applicable federal, state and local tax
withholdings, as follows:

  (1)   If in any calendar year ending on or before December 31, 2009 (y) the
revenue from sales of Employer products and Chrome Systems Corporation
(“Chrome”) products (“ALG/Chrome Revenues”) for such year equals or exceeds
$50.0 million (the “ALG/Chrome Revenue Milestone”) and (z) the EBITDA Ratio for
the ALG/Chrome business for such year equals or exceeds the EBITDA Ratio of the
Parent business as a whole (exclusive of the ALG/Chrome business), then Parent
shall promptly issue to Executive a note in the principal amount of $1,200,000
on the terms described in (d)(3) below (the “Note”). “EBITDA Ratio” shall mean
the ratio of the earnings before interest, taxes, depreciation, and amortization
for the respective business in question divided by the revenue from such
business.     (2)   If ALG/Chrome Revenues for the year ending December 31, 2009
equal 70% of the ALG/Chrome Revenue Milestone, and (d)(1)(z) above occurs for
that year, Parent shall issue to Executive a Note in the principal amount of
$600,000. If ALG/Chrome Revenues for the year ending December 31, 2009 are
greater than 70% of the ALG/Chrome Revenue Milestone, but less than 100% of such
milestone and (d)(1)(z) above occurs, then Parent shall issue to Executive a
Note in the principal amount of (x) $600,000 plus (y) $20,000 for each
additional $500,000 of ALG/Chrome Revenues for the year ending December 31, 2009
in excess of 70% of the ALG/Chrome Revenue Milestone and less than 100% of the
ALG/Chrome Revenue Milestone. For the avoidance of doubt, there will be no
additional $20,000 (or portion thereof) added to the principal of the Note for
each incremental additional ALG/Chrome Revenues for the year ending December 31,
2009 of less than $500,000. For example, if ALG/Chrome Revenues for the year
ending December 31, 2009 are $36,200,000, then an additional amount of $40,000
(i.e., $20,000 x2) shall be added to the principal amount of the Note for a
total principal amount of $640,000.     (3)   The Note will provide that (w) it
shall bear interest at the Interest Rate, (x) interest accrued on the Note will
be paid to the Executive monthly, (y) it will be payable in full on June 30,
2010, and (z) it may be prepaid without penalty at any time in Parent’s sole
discretion.

  (i)   Within 90 days following each of the years ending December 31, 2006,
2007, 2008 and 2009, Parent shall deliver to Executive Parent’s calculation,
with reasonable

3



--------------------------------------------------------------------------------



 



      supporting detail (the “Parent’s Calculation”) of ALG/Chrome Revenues or
Employer Revenues, as the case may be, and the applicable EBITDA Ratios
(collectively, the “Financial Milestones”) for the preceding calendar year.    
(ii)   If Executive disagrees with the Parent’s Calculation, the Executive may,
within 30 days after delivery of the Parent’s Calculation, deliver a notice to
Parent disagreeing with any portion of the Parent’s Calculation for such year
(the “Objection Notice”). The Objection Notice shall specify in reasonable
detail those items or amounts as to which Executive disagrees. If Executive does
not deliver an Objection Notice during such time period or Executive indicates
agreement with the Parent’s Calculation, then the Parent’s Calculation shall be
the agreed upon amounts for the Financial Milestones for such applicable period.
    (iii)   If Executive shall have delivered the Objection Notice within the
30 day period referred to in clause (ii) above, then Parent and Executive shall,
during the 30 days following such delivery, use their good faith efforts to
reach agreement on the disputed items or amounts in order to determine the
Financial Milestones. If Parent and Executive are unable to reach agreement
during such period, they shall promptly thereafter cause a mutually acceptable
independent public accounting firm (the “Accounting Referee”) to review the
disputed items or amounts for the purpose of calculating the Financial
Milestone(s) in dispute. The Accounting Referee may request additional
supporting detail from the Parent pertaining to the portion of the Parent’s
Calculation identified by Executive in the Objection Notice. Within ten
(10) days after delivery of such additional detail, the Executive may supplement
the Objection Notice to add any disputes newly discovered by the Executive from
the additional detail, but only if such item in dispute could not reasonably
have been ascertained from the supporting detail provided by Parent with the
Parent Calculation. The Objection Notice may be supplemented only once. In
making such calculation, the Accounting Referee shall consider only those items
or amounts in the Parent’s Calculation as to which the Executive has disagreed
and which are specifically identified in reasonable notice in the Objection
Notice, as supplemented, if applicable. The Accounting Referee shall deliver to
Parent and Executive, as promptly as practicable, a written report setting forth
its calculation of the items or amounts in dispute. Such report

4



--------------------------------------------------------------------------------



 



      shall be final and binding upon Parent and Executive, absent manifest
error or willful misconduct. The cost of such review and report shall be borne
(x) by Executive, if Parent’s calculation of the Financial Milestone(s) in
dispute is closer to the Accounting Referee’s determination than Executive’s
calculation thereof, (y) by Parent, if the reverse is true and (z) except as
provided in (x) or (y) above, equally by Executive and Parent.

  (4)   If Parent sells or disposes of some or all of the assets of Employer or
Chrome or does not collect fair market value for the products/services of
Employer or Chrome because said products/services were sold as part of a bundle
of products/services offered by Parent, the terms of this Section 3(d) will be
adjusted equitably in the manner described under similar circumstances in that
Asset Purchase Agreement, dated May 25, 2005, by and among Automotive Lease
Guide (alg), LLC, ALG, Executive and other parties (the “Purchase Agreement”).

     (e) Equity. In connection with Executive’s employment, Executive has been
and may continue to be granted stock options (“Stock Options”) to purchase
equity securities of Parent pursuant to the terms of DealerTrack Holdings, Inc.
2001 Stock Option Plan, effective as of August 10, 2001, as amended (“Stock
Option Plan”) or may be granted Stock Options or other equity based awards
pursuant to the terms of the DealerTrack Holdings, Inc. 2005 Incentive Award
Plan, effective as of May 26, 2005, as amended (the “2005 Incentive Award
Plan”), or any other successor equity incentive plans (collectively, the “Stock
Incentive Plans”). Except as otherwise provided herein, the terms of the Stock
Options shall be governed by the Stock Incentive Plans. Executive shall be
credited with twenty-four (24) months accelerated vesting of his Stock Options
upon termination of Executive’s employment by: (1) Employer without Cause (as
defined below); or (2) Executive for Good Reason (as defined below). Executive
shall be credited with thirty-six (36) months accelerated vesting of his Stock
Options upon a Change of Control (defined below). Executive shall be credited
with full acceleration and vesting of his Stock Options upon the earlier of:
(1) the elimination of Executive’s position or a termination of Executive’s
employment, in either event, within twelve (12) months after a Change of
Control; (2) a material negative change in Executive’s compensation or
responsibilities within twelve (12) months after a Change of Control; or (3) the
requirement that Executive be based at a location which is more than fifty
(50) miles from Employer’s offices at the address set forth in the preamble to
this Agreement within twelve (12) months after a Change of Control. Anything in
the Stock Incentive Plans to the contrary notwithstanding, if Executive’s
employment is terminated by Executive with Good Reason or by Employer without
Cause, or under circumstances described above which would result in certain
accelerated vesting of any unvested Stock Options held by Executive, the
unexercised portion of any Stock Options held by Executive will not terminate
until the twelve (12) month anniversary of the date of termination of
Executive’s employment. In the event Employer elects to grant equity based
awards other than Options, such grants shall, where appropriate, be subject to
equivalent acceleration provisions as set forth in this Section 3(c). For
purposes hereof, a “Change of Control” shall mean and includes each of the
following:

5



--------------------------------------------------------------------------------



 



     (i) A transaction or series of transactions (other than an offering of
shares of Parent to the general public through a registration statement filed
with the Securities and Exchange Commission) whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended) (other than the Parent, any of
its subsidiaries, an employee benefit plan maintained by the Parent or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Parent) directly or indirectly acquires beneficial ownership (within the meaning
of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
securities of the Employer or Parent possessing more than 50% of the total
combined voting power of the Employer’s or Parent’s securities outstanding
immediately after such acquisition; or
     (ii) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Parent Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in
Section 3(c)(i) or Section 3(c)(iii)) whose election by the Parent Board or
nomination for election by the Parent’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or
     (iii) The consummation by the Employer or Parent (whether directly
involving the Employer or Parent or indirectly involving the Employer or Parent
through one or more intermediaries) of (x) a merger, consolidation,
reorganization, or business combination or (y) a sale or other disposition of
all or substantially all of the Employer’s or Parent’s assets in any single
transaction or series of related transactions or (z) the acquisition of assets
or stock of another entity, in each case other than a transaction:
     (A) Which results in the Employer’s or Parent’s voting securities
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
Employer or Parent or the person that, as a result of the transaction, controls,
directly or indirectly, the Employer or Parent or owns, directly or indirectly,
all or substantially all of the Employer’s or Parent’s assets or otherwise
succeeds to the business of the Employer or Parent (the Employer or Parent or
such person, the “Successor Entity”)) directly or indirectly, at least a
majority of the combined voting power of the Successor Entity’s outstanding
voting securities immediately after the transaction, and
     (B) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 3(c)(iii) as beneficially owning 50% or more of combined voting power of
the Successor Entity solely as a result of the voting power held in the Employer
or Parent prior to the consummation of the transaction; or

6



--------------------------------------------------------------------------------



 



(iv) The Employer’s or Parent’s stockholders approve a liquidation or
dissolution of the Employer or Parent.
The Parent Board or its designee shall have full and final authority, which
shall be exercised in its discretion, to determine conclusively whether a Change
of Control of the Employer or Parent has occurred, and the date of the
occurrence of such Change of Control and any incidental matters relating
thereto.
     (f) Benefits. Employer shall provide Executive with the right to
participate in and receive benefits from all life, accident, disability, medical
and pension plans, and all similar benefits as are from time to time in effect
and are generally made available to similar situated senior executive officers
of Employer. The amount and extent of benefits to which Executive is entitled
shall be governed by the specific benefit plan, as it may be amended from time
to time.
     (g) Expenses. Employer shall promptly reimburse Executive for reasonable
expenses for cellular telephone usage, entertainment, travel, meals, lodging and
similar items incurred in the conduct of Employer’s business. Such expenses
shall be reimbursed in accordance with Employer’s expense reimbursement policies
and guidelines.
     (h) Vacation; Sick Leave. During the Term, Executive shall be entitled to
four weeks (4) weeks vacation per year, paid holidays, sick leave, and similar
benefits, to be earned and used in accordance with Employer’s policy and
procedure for other similarly situated senior executive officers.
     (i) Modification. Employer reserves the right to modify, suspend or
discontinue any and all of the above plans, practices, policies and programs
referenced in Sections 3(f) and (g) at any time in its discretion without
recourse by Executive so long as such action is taken generally with respect to
other similarly situated senior executive officers. Any such modification,
suspension or discontinuance of the plans, practices and policies referenced in
Section 3(g) will not apply to otherwise reimbursable expenses incurred by
Executive prior to any such modification, suspension or discontinuance.
     Section 4. Termination of Employment
     (a) Resignation. Executive may voluntarily terminate his employment with
Employer, at any time, with or without Good Reason, upon written notice to
Employer.
     (b) Termination. Employer may terminate Executive’s employment at any time,
with or without Cause, upon written notice to Executive.
     (c) Death or Disability. Executive’s employment shall terminate immediately
upon Executive’s death. In the event Employer, in good faith, determines that
Executive is unable to perform the functions of his position due to a Disability
(as defined below), it may notify Executive in writing of its intention to
terminate Executive’s employment and Executive’s employment with Employer shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
Executive. For the purposes of this Agreement, “Disability” shall mean a
physical or mental impairment that substantially limits a major life activity of
Executive and renders Executive unable to perform the essential functions of his
position even with reasonable

7



--------------------------------------------------------------------------------



 



accommodation (that does not impose an undue hardship on Employer), and which
has lasted at least (i) sixty (60) consecutive days, (ii) the balance of
Executive’s entitlement to leave, if any, under the Family and Medical Leave
Act, or other similar statute or (iii) the balance of any election period under
the Employer’s long term disability program (without regard to whether Executive
is awarded benefits under such program), whichever is longer.
     (d) Cause. Employer may immediately terminate Executive’s employment for
“Cause” by giving written notice to Executive. For purposes of this Agreement,
“Cause” shall mean:

  (1)   Executive’s commission of an act of fraud or embezzlement upon Employer
or any of its affiliates; or     (2)   Executive’s commission of any willful act
intended to injure the reputation, business, or any business relationship of
Employer or any of its affiliates; or     (3)   Executive is found by a court of
competent jurisdiction to have committed a felony; or     (4)   the refusal or
failure of Executive to perform Executive’s duties with Employer in a competent
and professional manner that is not cured by Executive within ten (10) business
days after a written demand therefor is delivered to Executive by the Board
which specifically identifies the manner in which the Board believes that
Executive has not substantially performed Executive’s duties; provided, further,
however, that if the Board, in good faith, determines that the refusal or
failure by Executive is egregious in nature or is not susceptible of cure, then
no cure period shall be required hereunder; or     (5)   the refusal or failure
of Executive to comply with any of his material obligations under this Agreement
(including any exhibit hereto) that is not cured by Executive within ten (10)
business days after a written demand therefor is delivered to Executive by the
Board which specifically identifies the manner in which the Board believes
Executive has materially breached this Agreement; provided, further, however,
that if the Board, in good faith, determines that the refusal or failure by
Executive is egregious in nature or is not susceptible of cure, then no cure
period shall be required hereunder.

     (e) Good Reason. Executive may terminate his employment for “Good Reason,”
by delivering written notice of such termination (“Employer Default Notice”) to
Employer within sixty (60) days of the occurrence of any of the following
events, each of which shall constitute Good Reason: (i) Employer’s material
breach of any provision of this Agreement, the Stock Incentive Plans or any
agreements thereunder, which has not been cured

8



--------------------------------------------------------------------------------



 



within the allotted time; (ii) a material reduction of Executive’s then current
title, status, authority, responsibility or duties or the assignment to
Executive of any duties materially inconsistent with Executive’s then current
position; (iii) any material reduction in Executive’s salary or benefits;
(iv) the failure of any successor entity to assume the terms of this Agreement
upon any Change of Control; (v) the relocation of Executive to a facility or
location more than fifty (50) miles from Employer’s principal offices at the
address set forth in the preamble to this Agreement; or (vi) the failure of
Employer to renew this Agreement upon the expiration of the Initial Term or any
Renewal Term. The Employer Default Notice shall specify the reason for
Executive’s belief that an event constituting Good Reason has occurred.
Notwithstanding the foregoing, any material breach of this Agreement by
Employer, or other event constituting Good Reason, shall not constitute Good
Reason if any such breach or other event is cured or corrected by Employer
within thirty (30) days following delivery to Employer of the Employer Default
Notice.
     (f) Continuing Obligations. Executive acknowledges and agrees that any
termination under this Section 4 is not intended, and shall not be deemed or
construed, to affect in any way any of Executive’s covenants and obligations
contained in Sections 6, 7, and 8 hereof, which shall continue in full force and
effect beyond such termination for any reason.
     Section 5. Termination Obligations
     (a) Resignation. If Executive’s employment is terminated voluntarily by
Executive without Good Reason, Executive’s employment shall terminate without
further obligations to Executive other than for payment of the sum of any unpaid
Salary determined by the Parent Board and reimbursable expenses and vacation
accrued and owing to Executive prior to the termination. The sum of such amounts
shall hereinafter be referred to as the “Accrued Obligations,” which shall be
paid to Executive or Executive’s estate or beneficiary within thirty (30) days
of the date of termination. If Executive voluntarily terminates his employment
without Good Reason and within (30) days of such termination, Employer
determines that it would have had Cause to terminate Executive pursuant to
Section 4(d), Executive shall be deemed to have been terminated for Cause and
the terms of Section 5(b) shall apply.
     (b) Cause. If Executive’s employment is terminated by Employer for Cause,
this Agreement shall terminate without further obligations to Executive other
than for the timely payment of Accrued Obligations. If it is subsequently
determined by an arbitrator, pursuant to Section 19 hereof, that Employer did
not have Cause for termination, then Employer’s decision to terminate shall be
deemed to have been made without Cause and the terms of Section 5(c) shall
apply.
     (c) By Employer Other than for Cause; Death or Disability; By Executive for
Good Reason.
          (1) If (A) Employer terminates Executive’s employment for (x) a reason
other than Cause, or (y) due to Executive’s death or Disability, or
(B) Executive terminates his employment for Good Reason, Employer shall have no
further obligations to Executive other than for (i) the payment of Accrued
Obligations, (ii) severance pay in an amount equal to twelve (12) months of
Salary and payable within thirty (30) days of the Severance

9



--------------------------------------------------------------------------------



 



Commencement Date; provided, however, that in the event that Executive’s
termination of employment is within twelve (12) months after a Change of
Control, such severance pay shall be increased to an amount equal to twenty four
(24) months of Salary, (iii) a pro rata bonus calculated based on multiplying
the percentage of the year Executive worked for Employer during the year of his
termination by Executive’s target Bonus for such year and payable within thirty
(30) days of the Severance Commencement Date, (iv) the reimbursement of premiums
otherwise payable by Executive pursuant to COBRA for a period of up to
12 months, or until Executive no longer is eligible for COBRA continuation
coverage, whichever is earlier, (v) the Additional Bonus, payable, if any, as
set forth in Section 3(d) above, and (vi) the Additional Compensation, payable
as set forth in Section 3(c) above until the earlier of June 30, 2010 or the
Note is issued.. For purposes of this Section 5, “Severance Commencement Date”
shall mean (x) if any stock of Parent or its affiliates is publicly traded on an
established securities market or otherwise and the Parent Board (or its
delegate) determines that as of the date of termination of Executive’s
employment that the Executive is a “key employee” (within the meaning of Section
416(i) of the Internal Revenue Code of 1986, as amended (the “Code”), as
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder) and that
Section 409A of the Code applies with respect to payments to Executive pursuant
to Section 5(c)(1)(ii) and (iii), the six-month anniversary of the date of the
Executive’s “separation from service” (within the meaning of section 409A of the
Code); or (y) if the Parent Board (or its delegate) determines that Executive is
not such a “key employee” as of date of Executive’s termination of employment
(or that Section 409A of the Internal Revenue Code does not apply with respect
to payments to the Executive pursuant to Section 5(c)(1)(ii) and (iii)), the
date of Executive’s termination of employment. The payments described in this
Section 5(c)(1)(i) shall be made within thirty (30) days of the date of
Executive’s termination of employment.
          (2) If Executive terminates his employment for Good Reason and it is
subsequently determined by an arbitrator, pursuant to Section 20 hereof, that
Executive did not have Good Reason for termination, then Executive’s decision to
terminate for Good Reason shall be deemed to have been a voluntary resignation,
the terms of Section 5(a) shall apply, and all monies paid to Executive pursuant
to this Section 5(c)(1), except for those monies paid pursuant to
Section 5(c)(1)(i), shall be immediately returned to Employer.
          (3) The amounts payable pursuant to Section 5(c)(1) shall be the only
amounts Executive shall receive for termination in accordance with this
Section 5(c); provided, however, that no amounts shall be payable pursuant to
this section 5(c) on or following the date Executive breaches any of Sections 7,
8 or 9 of this Agreement.
     (d) Release. Notwithstanding anything to the contrary contained herein, no
severance payments required hereunder shall be made by Employer until such time
as Executive shall execute a general release for the benefit of Employer and its
affiliates in a form satisfactory to Employer. Such general release shall not
apply to (i) Executive’s rights under any Stock Incentive Plan award agreements
or (ii) Executive’s rights, as applicable, to indemnification under Employer’s
or Parent’s charter or bylaws, any indemnification agreement or applicable law.

10



--------------------------------------------------------------------------------



 



     (e) Equity Compensation Awards. Except as expressly provided herein, except
for the provisions of Section 3(e) of this Agreement, the terms of the Stock
Incentive Plans and any related award agreements and/or notice of grant shall
govern the termination, vesting, and/or exercise of Executive’s stock options or
other equity awards upon the termination of Executive’s employment for any
reason.
     (f) Exclusive Remedy. Executive agrees that the payments set forth in this
Agreement shall constitute the exclusive and sole remedy for any termination of
Executive’s employment and Executive covenants not to assert or pursue any other
remedies, at law or in equity, with respect to this Agreement.
     (g) Termination of Executive’s Office. Following the termination of
Executive’s employment for any reason, Executive shall hold no further office or
position with Employer or any of its affiliates.
     Section 6. Parachute Payments.
     (a) If it is determined by a nationally recognized United States public
accounting firm selected by the Employer and approved in writing by the
Executive (which approval shall not be unreasonably withheld) (the “Auditors”)
that any payment or benefit made or provided to the Executive in connection with
this Agreement or otherwise (including without limitation any Stock Option or
other equity based award vesting) (collectively, a “Payment”), would be subject
to the excise tax imposed by Section 4999 of the Code (the “Parachute Tax”),
then the Employer shall pay to the Executive, prior to the time the Parachute
Tax is payable with respect to such Payment, an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(including any Parachute Tax) imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Parachute Tax imposed
upon the Payment. The amount of any Gross-Up Payment shall be determined by the
Auditors, subject to adjustment, as necessary, as a result of any Internal
Revenue Service position. For purposes of making the calculations required by
this Agreement, the Auditors may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code, provided that the Auditors’ determinations must be made with substantial
authority (within the meaning of Section 6662 of the Code).
     (b) The federal tax returns filed by the Executive (and any filing made by
a consolidated tax group which includes the Employer) shall be prepared and
filed on a basis consistent with the determination of the Auditors with respect
to the Parachute Tax payable by the Executive. The Executive shall make proper
payment of the amount of any Parachute Tax, and at the request of the Employer,
provide to the Employer true and correct copies (with any amendments) of his
federal income tax return as filed with the Internal Revenue Service, and such
other documents reasonably requested by the Employer, evidencing such payment.
If, after the Employer’s payment to the Executive of the Gross-Up Payment, the
Auditors determine in good faith that the amount of the Gross-Up Payment should
be reduced or increased, or such determination is made by the Internal Revenue
Service, then within ten (10) business days of such determination, the Executive
shall pay to the Employer the amount of any such reduction, or the Employer
shall pay to the Executive the amount of any such increase; provided, however,

11



--------------------------------------------------------------------------------



 



that in no event shall the Executive have any such refund obligation if it is
determined by the Employer that to do so would be a violation of the
Sarbanes-Oxley Act of 2002, as it may be amended from time to time; and
provided, further, that if the Executive has prior thereto paid such amounts to
the Internal Revenue Service, such refund shall be due only to the extent that a
refund of such amount is received by the Executive; and provided, further, that
(i) the fees and expenses of the Auditors (and any other legal and accounting
fees) incurred for services rendered in connection with the Auditor’s
determination of the Parachute Tax or any challenge by the Internal Revenue
Service or other taxing authority relating to such determination shall be paid
by the Employer and (ii) the Employer shall indemnify and hold the Executive
harmless on an after-tax basis for any interest and penalties imposed upon the
Executive to the extent that such interest and penalties are related to the
Auditor’s determination of the Parachute Tax or the Gross-Up Payment.
Notwithstanding anything to the contrary herein, the Executive’s rights under
this Section 6 shall survive the termination of his employment for any reason
and the termination or expiration of this Agreement for any reason.
     Section 7. Restrictions Respecting Confidential Information
     Executive hereby covenants and agrees that, during his employment and
thereafter, Executive will not, under any circumstance, disclose in any way any
Confidential Information (as defined below) to any other person other than
(i) at the direction of and for the benefit of Employer, (ii) to his attorney or
other advisers in connection with Executive’s enforcement of his rights
hereunder, provided such individuals or entities agree to be bound by the
confidentiality restrictions herein contained, and if such Confidential
Information is relevant to such enforcement action, to the court or arbitrator,
as applicable, subject to a protective order. For the purposes of the foregoing,
“Confidential Information” means any information pertaining to the assets,
business, creditors, vendors, manufacturers, customers, data, employees,
financial condition or affairs, formulae, licenses, methods, operations,
procedures, reports, suppliers, systems and technologies of Employer and its
affiliates, including (without limitation) the contracts, patents, trade secrets
and customer lists developed or otherwise acquired by Employer and its
affiliates; provided, however, that Confidential Information shall exclude any
information that was, is, or becomes publicly available other than through
disclosure by Executive or any other person known to Executive to be subject to
confidentiality obligations to Employer. All Confidential Information is and
will remain the sole and exclusive property of Employer and its affiliates.
Following the termination of his employment, Executive shall return all
documents and other tangible items containing Confidential Information to
Employer, without retaining any copies, notes or excerpts thereof.
     Section 8. Proprietary Matters
     Executive expressly understands and agrees that any and all improvements,
inventions, discoveries, processes, or know-how that are generated or conceived
by Executive during the Term (collectively, the “Inventions”) will be the sole
and exclusive property of Employer, and Executive will, whenever requested to do
so by Employer (either during the Term or thereafter), execute and assign any
and all applications, assignments and/or other instruments and do all things
which Employer may deem necessary or appropriate in order to apply for, obtain,
maintain, enforce and defend patents, copyrights, trade names or trademarks of
the United States or of foreign countries for said Inventions, or in order to
assign and convey or otherwise make

12



--------------------------------------------------------------------------------



 



available to Employer the sole and exclusive right, title, and interest in and
to said Inventions, applications, patents, copyrights, trade names or
trademarks; provided, however, that pursuant to California Labor Code
Section 2872 and any successor thereto, the provisions of this Section 8 shall
not apply to an Invention that fully under the provisions of California Labor
Code Section 2870 (and any successor thereto) which provides:
“Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) Result from any work performed
by the employee for the employer.”
     Executive shall promptly communicate and disclose to Employer all
Inventions conceived, developed or made by him during his employment by
Employer, whether solely or jointly with others, and whether or not patentable
or copyrightable, (a) which relate to any matters or business of the type
carried on or being developed by Employer, or (b) which result from or are
suggested by any work done by him in the course of his employment by Employer.
Executive shall also promptly communicate and disclose to Employer all material
other data obtained by him concerning the business or affairs of Employer in the
course of his employment by Employer.
     Section 9. Nonsolicitation
     (a) Executive agrees that during his employment with Employer and for a
period of two (2) years following the termination of his employment for any
reason, he will not actively solicit for employment, consulting or any other
arrangement any employee of Employer or any of its present or future affiliates
(while an affiliate).
     (b) Executive agrees that during his employment with Employer and for a
period of two (2) years following the termination of his employment for any
reason, he will not influence or attempt to influence customers of Employer or
any of its present or future affiliates, either directly or indirectly, to
divert their business to any Competitor.
     (c) The restrictions contained in this Section 9 are necessary for the
protection of the business and goodwill of Employer and are considered by
Executive to be reasonable for such purpose. Further, Executive represents that
these restrictions will not prevent him from earning a livelihood during the
restricted period.
     (d) This Section 9 shall survive the termination or expiration of this
Agreement.
     Section 10. Equitable Relief

13



--------------------------------------------------------------------------------



 



     Executive acknowledges and agrees that Employer will suffer irreparable
damage which cannot be adequately compensated by money damages in the event of a
breach, or threatened breach, of any of the terms and provisions of Sections 7,
8 and 9 of this Agreement, and that, in the event of any such breach, or
threatened breach, Employer will not have an adequate remedy at law. It is
therefore agreed that Employer, in addition to all other such rights, powers,
privileges and remedies that it may have, shall be entitled to injunctive
relief, specific performance or such other equitable relief as Employer may
request to enforce any of those terms and provisions and to enjoin or otherwise
restrain any act prohibited thereby, and Executive will not raise and hereby
waives any objection or defense that there is an adequate remedy available at
law. Notwithstanding the provisions of Section 20 of this Agreement, Executive
agrees that Employer shall be entitled to seek such injunctive relief, without
bond, in a court of competent jurisdiction and Executive hereby consents to the
jurisdiction of the state and federal courts of Los Angeles for purposes of such
an action. Executive agrees that any claim he may have against Employer or any
of its affiliates shall not constitute a defense against the issuance of any
such equitable relief. The foregoing shall not constitute a waiver of any of
Employer’s rights, powers, privileges and remedies against or in respect of a
breaching party or any other person or thing under this Agreement, or applicable
law.
     Section 11. Notice
     Any notice, request, demand or other communication hereunder shall be in
writing, shall be delivered by hand or sent by registered or certified mail or
by reputable overnight delivery service, postage prepaid, to the addressee at
the address set forth below (or at such other address as shall be designated
hereunder by written notice to the other party hereto) and shall be deemed
conclusively to have been given when actually received by the addressee.
     All notices and other communications hereunder shall be addressed as
follows:
If to Executive at the address set forth in the Employer’s
payroll records.
If to Employer:
DealerTrack Holdings, Inc.
1111 Marcus Avenue, Suite M04
Lake Success, NY 11042
With a copy to:
General Counsel
DealerTrack Holdings, Inc.
1111 Marcus Avenue, Suite M04
Lake Success, NY 11042
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.
     Section 12. Legal Counsel

14



--------------------------------------------------------------------------------



 



     In entering into this Agreement, the parties represent that they have
relied upon the advice of their attorneys, who are attorneys of their own
choice, and that the terms of this Agreement have been completely read and
explained to them by their attorneys, and that those terms are fully understood
and voluntarily accepted by them.
     Section 13. Section and Other Headings
     The section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.
     Section 14. Governing Law
     This Agreement has been executed and delivered, and shall be governed by
and construed in accordance with the applicable laws pertaining, in the State of
California, without regard to conflicts of laws principles.
     Section 15. Severability
     In the event that any term or provision of this Agreement shall be finally
determined to be superseded, invalid, illegal or otherwise unenforceable
pursuant to applicable law by a governmental authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability, to the maximum extent permissible by law, (a) by or
before that authority of the remaining terms and provisions of this Agreement,
which shall be enforced as if the unenforceable term or provision were deleted,
or (b) by or before any other authority of any of the terms and provisions of
this Agreement.
     Section 16. Counterparts
     Section 17. This Agreement may be executed in two counterpart copies of the
entire document or of signature pages to the document, each of which may be
executed by one of the parties hereto, but all of which, when taken together,
shall constitute a single agreement binding upon both of the parties hereto.
     Section 18. Benefit
     This Agreement shall be binding upon and inure to the benefit of the
respective parties hereto and their legal representatives, successors and
assigns. Insofar as Executive is concerned, this Agreement, being personal,
cannot be assigned; provided, however, that should Executive become entitled to
payment pursuant to Section 5 hereof, he may assign his rights to such payment
to his legal representatives, successors, and assigns. Without limiting the
generality of the foregoing, all representations, warranties, covenants and
other agreements made by or on behalf of Executive in this Agreement shall inure
to the benefit of the successors and assigns of Employer.
     Section 19. Modification
     This Agreement may not be amended or modified other than by a written
agreement executed by all parties hereto.

15



--------------------------------------------------------------------------------



 



     Section 20. Entire Agreement
     Except as provided in Section 5(e) hereof, this Agreement contains the
entire agreement of the parties and supersedes all other representations,
warranties, agreements and understandings, oral or otherwise, among the parties
with respect to the matters contained herein, including any prior employment
agreements between Executive and Employer or any affiliate of Employer. Nothing
in this Agreement shall be deemed to affect in any way the term or
enforceability of that certain Unfair Competition and NonSolicitation Agreement
by and between Employer which agreement shall remain in full force and effect.
     Section 21. Arbitration
     (a) Executive agrees that any dispute or controversy arising out of,
relating to, or in connection with this Agreement or the termination thereof, or
the interpretation, validity, construction, performance, breach, or termination
thereof, shall be settled by expedited, binding arbitration to be held in Los
Angeles, California in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”). The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction. The arbitrator may award
the prevailing party its reasonable attorney’s fees.
     (b) The arbitrator shall apply California law to the merits of any dispute
or claim, without reference to rules of conflicts of law. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law.
     (c) EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE IS
AGREEING TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OF TERMINATION THEREOF, TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP INCLUDING, BUT NOT LIMITED TO, STATUTORY DISCRIMINATION CLAIMS.
     Section 22. Representations and Warranties of Executive
     In order to induce Employer to enter into this Agreement, Executive
represents and warrants to Employer, to the best of his knowledge after the
review of his personnel files, that: (a) the execution and delivery of this
Agreement by Executive and the performance of his obligations hereunder will not
violate or be in conflict with any fiduciary or other duty, instrument,
agreement, document, arrangement or other understanding to which Executive is a
party or by which he is or may be bound or subject; and (b) Executive is not a
party to any instrument, agreement, document, arrangement or other understanding
with any person (other

16



--------------------------------------------------------------------------------



 



than Employer) requiring or restricting the use or disclosure of any
confidential information or the provision of any employment, consulting or other
services.
     Section 23. Waiver of Breach
     Except as may specifically provided herein, the failure of a party to
insist on strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any term of this Agreement. Any
waiver hereto must be in writing.
[signature page follows]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

                  EXECUTIVE:    
 
                          John A. Blair    
 
                EMPLOYER:    
 
                Automotive Lease Guide (alg), Inc.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Date:        
 
     
 
   

18